DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  the first paragraph should include that SN 17/062,801 is now US Patent Number 11,337,207.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  “HARM” should be “HARQ”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 17, and 18 of U.S. Patent No. 10,334,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant claims 1-3 are taught in patented independent claim 1.  Instant claims 11-14 and taught in patented independent claim 17.  Instant claims 4 and 15 are taught in patented claim 2.  Instant claim 5 is taught in patented claim 3.  Instant claims 6 and 16 are taught in patented claim 4.  Instant claims 7 and 17 are taught in patented claim 5.  Instant claims 8 and 18 are taught in patented claim 6.  Instant claim 9 is taught in patented claim 8.  Instant claim 10 is taught in patented claim 2.  Instant claim 12 is taught in patented claim 18.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,542,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant claims 1-3 are taught in patented claims 1-3, respectively.  Instant claims 11-14 and taught in patented claims 11-14, respectively.  Instant claims 4 and 15 are taught in patented claims 4, 15, respectively.  Instant claim 5 is taught in patented claim 5.  Instant claims 6 and 16 are taught in patented claims 6 and 16, respectively.  Instant claims 7 and 17 are taught in patented claims 7 and 17, respectively.  Instant claims 8 and 18 are taught in patented claims 8 and 18, respectively.  Instant claim 9 is taught in patented claim 9.  Instant claim 10 is taught in patented claim 10.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, 12, and 20 of U.S. Patent No. 10,798,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claims 1 and 11 are taught in patented claims 1 and 20, respectively.  Instant claims 2, 3, 13, and 14 are taught in patented claim 2.  Instant claims 4 and 15 are taught in patented claim 4.  Instant claim 5 is taught in patented claim 5.  Instant claims 6 and 16 are taught in patented claim 6.  Instant claims 7 and 17 are taught in patented claim 7.  Instant claims 8 and 18 are taught in patented claim 8.  Instant claim 9 is taught in patented claim 9.  Instant claim 10 is taught in patented claim 10.  Instant claim 12 is taught in patented claim 12.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,337,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant claims 1-3 are taught in patented claims 1-3, respectively.  Instant claims 11-14 and taught in patented claims 11-14, respectively.  Instant claims 4 and 15 are taught in patented claims 4, 15, respectively.  Instant claim 5 is taught in patented claim 5.  Instant claims 6 and 16 are taught in patented claims 6 and 16, respectively.  Instant claims 7 and 17 are taught in patented claims 7 and 17, respectively.  Instant claims 8 and 18 are taught in patented claims 8 and 18, respectively.  Instant claim 9 is taught in patented claim 9.  Instant claim 10 is taught in patented claim 10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
November 14, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644